Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150525(29)                                                                                           Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  GARY MORRIS,                                                                                        Richard H. Bernstein,
          Plaintiff-Appellant,                                                                                        Justices


  v                                                                 SC: 150525
                                                                    COA: 315892
                                                                    Oakland CC: 2011-119442-CH
  ESTATE OF RUBY MORRIS, THEODORE
  C. LATHROP, DONNA E. LATHROP,
  ANITA J. MCNAMARA, HOWARD L.
  LAUGHLIN, and RANDY L. HIGGINS,
             Defendants,
  and
  CAROL LAUGHLIN,
        Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 28,
  2015 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 28, 2015
         p0720
                                                                               Clerk